Herbert, J.,
dissenting. Prior to adoption of the new Ohio Criminal Code, E. C. 2951.04 referred to nonprobationary offenses by stating :
“No person convicted of murder, arson, burglary of an inhabited dwelling house, incest, sodomy, rape without consent, assault with intent to rape, or administering poison shall be placed on probation.”
At that time, as now, shock probation pursuant to E. C. 2947.061 was “ [s]ubject to Sections 2951.03 to 2951.09, inclusive, of the Eevised Code * * *” and, thus, there was no doubt that such probation was subject to the limitations within E. C. 2951.04.
On January 1, 1974, the new Criminal Code became effective, including the present E. C. 2951.02, which, unlike its predecessor,4 sets forth detailed criteria that a court shall consider in determining whether an offender should receive probation. Under this newly created section, with one exception, the emphasis shifted from nonprobational *194offenses to nonprobationary offenders.5 The repeal of R. C. 2951.04 and the concurrent enactment of R. C. 2951.02(F) was consistent with this change in philosophy as to eligibility for probation. Therefore, it is reasonable to conclude that the insertion of the proscriptions against probation into R. C. 2951.02 reflects a legislative decision resulting from a changed emphasis in probation, and not a deliberate determination to, in effect, render every offender probationary, irrespective of the nature of his crime.6 Such a complete and significant change in longstanding public policy, i. e., declaring every violent offense committed against persons to be probationable, must appear directly and unmistakably from a legislative enactment, and will not ordinarily spring from debatable legislative behavior, the import of which must be ascertained by judicial interpretation. See Buckman v. State, ex rel. Bd. of Edn. (1909), 81 Ohio St. 171, 177, 90 N. E. 158; State, ex rel. Enos, v. Stone (1915), 92 Ohio St. 63, 110 N. E. 627.
Additionally, to allow shock probation without limitation would mean that one who commits murder, rape, feloni*195ous sexual penetration, or is a dangerous offender (including some repeat offenders), would be eligible for shock probation after serving only 30 days of a sentence, yet would be ineligible for shock parole after serving six months. R. C. 2967.31. It is not plausible that the General Assembly desired such unreasonable and inconsistent results, particularly in view of the fact that the shock parole procedures are to “complement” the shock probation statute. (See the committee comments to R. C. 2967.31.)
In enacting R. C. 2951.02(F), the General Assembly set forth specific conditions under which “an offender shall not be placed on probation(Emphasis added.) To allow shock probation under those same circumstances would not only frustrate that scheme, but would yield the above unreasonable and inconsistent results. As this court has oflen stated, “the General Assembly will not be presumed to have intended to enact a law producing unreasonable or absurd consequences. It is the duty of the courts, if the language of a statute fairly permits or unless restrained by the clear language thereof, so to construe the statute as to avoid such a result.” Canton v. Imperial Bowling Lanes (1968), 16 Ohio St. 2d 47, 242 N. E. 2d 566; State, ex rel. Cooper, v. Savord (1950), 153 Ohio St. 367, 92 N. E. 2d 390. See, also, R. C. 1.47(C).
It is my conclusion that an offender who is ineligible for probation under R. C. 2951.02(F), is also ineligible for shock probation under R. C. 2947.061.
The judgment of the Court of Appeals prohibiting appellant from granting shock probation should he affirmed.
P. Brown, J., concurs in the foregoing dissenting opinion.

 Former R. C. 2951.02 provided':
“Where the defendant has pleaded guilty, or has been found guilty and it appears to the satisfaction of the judge or magistrate that the character of the defendant and the circumstances of the case are such that he is not likely again to engage in an offensive course of conduct, and the public good does not demand' or require that he be immediately sentenced, such judge or magistrate may suspend the imposition of the sentence and place the defendant on probation upon such terms as such judge or magistrate determines. This section does not apply to juvenile delinquents.”


 This becomes evident when it is noted that under R. C. 2951.02(F), one who is a repeat or dangerous offender, or who commits an offense while armed with a firearm, is denied probation. Under R. C. 2951.04, violation of a specified offense was the determining factor.
The concurring opinion appears to bewail the thought that those who commit crimes while armed with a firearm or dangerous ordnance might not be eligible for probation. I do not believe the General Assembly shares that solicitous attitude toward such persons.
It is well known that the federal and state legislative trend today is to increase the punishment for any crime perpetrated by one armed with a firearm. Therefore, it is consummate logic that the Ohio General Assembly meant what it said when it specifically precluded probation for those who commit crimes while armed with instrumentalities which can maim or kill innocent people.


 Effective August 27, 1975, subsection (F) (4) was added to R. C. 2951.02, prohibiting the granting of probation to one who commits rape or felonious sexual penetration. Under the majority’s construction of the enactments concerned herein, perpetrators of these particularly vicious crimes, along with murderers and repeat or dangerous offenders, would be subject to probation after serving only 30 days in a penal institution.